ORDER

Original jurisdiction is assumed and a writ of mandamus is hereby issued, directing respondent to permit the claim of Tony Blasier for $175.00 to be processed for payment by the Oklahoma County Court Fund. Fees for services of expert witnesses, when properly approved according to the Compensation Of Expert Witnesses For Indigents Guidelines, published by the Court Administrator, shall be paid from the Court Fund. 20 O.S. § 1304(B)(4), 19 O.S. § 138.8. A polygraph examiner expert is considered to be an expert witness for the purposes of 20 O.S. § 1304(B)(4). Compensation Of Expert Witnesses For Indigent Guidelines, Ake v. Oklahoma, 470 U.S. 68, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985), Application of Murga, 631 P.2d 735 (Okl.1981).
/s/ Yvonne Kauger Chief Justice
KAUGER, C.J., and HODGES, LAVENDER, SIMMS, HARGRAVE, QPALA, ALMA WILSON, and WATT, JJ., concur.